                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,                     )
                                              )
                           Plaintiff,         )                     CRIMINAL ACTION
v.                                            )
                                              )                     No. 10-20129-07-KHV
WILLIE F. FORD,                               )
                                              )
                           Defendant.         )
______________________________________________)

                                  MEMORANDUM AND ORDER

       On January 23, 2012, the Court sentenced defendant to 420 months in prison.              On

August 8, 2019, the Court dismissed defendant’s Motion To Reconsider/Amend Judgment (Doc.

#1010) filed March 19, 2019, which the Court construed as a second or successive motion under

28 U.S.C. § 2255. See Memorandum And Order (Doc. #1011). Defendant appealed. This

matter is before the Court on defendant’s Financial Affidavit (Doc. #1015) filed August 19, 2019,

which the Court construes as a motion to proceed on appeal without prepayment of fees. Because

the Court previously appointed counsel for defendant under 18 U.S.C. § 3006A, he may appeal

without prepayment of fees and costs or security therefor and without filing the affidavit required

by Section 1915(a) of Title 28. See Fed. R. App. P. 24(a)(3); 18 U.S.C. § 3006A(d)(7).1

           IT IS THEREFORE ORDERED that defendant’s Financial Affidavit (Doc. #1015)

filed August 19, 2019, which the Court construes as a motion to proceed on appeal without

prepayment of fees, is OVERRULED as moot. Pursuant to Fed. R. App. P. 24(a)(3) and


       1
                Under Rule 24(a)(3), defendant is permitted to proceed in forma pauperis without
further authorization unless the Court certifies that the appeal is not taken in good faith or finds
that the party is not otherwise entitled to proceed in forma pauperis. Although the Court denied
a certificate of appealability, defendant’s appeal is not so frivolous that it lacks good faith. See
United States v. Robinson, 762 F. App’x 571, 579 (10th Cir. 2019) (COA denied but arguments
“not so thoroughly frivolous that IFP status should be denied”).
18 U.S.C. § 3006A(d)(7), defendant may proceed on appeal without prepayment of fees. The

Clerk is directed to forward a copy of this order to the Clerk of the Tenth Circuit.

       Dated this 26th day of August, 2019 at Kansas City, Kansas.

                                                        s/ Kathryn H. Vratil
                                                        KATHRYN H. VRATIL
                                                        United States District Judge




                                                -2-
